NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1024-20

WALTER TORMASI,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
__________________________

                   Submitted December 8, 2021 – Decided January 26, 2022

                   Before Judges Hoffman, Whipple and Susswein.

                   On appeal from the New Jersey Department of
                   Corrections.

                   Walter Tormasi, appellant pro se.

                   Andrew J. Bruck, Acting Attorney General, attorney for
                   respondent (Jane C. Schuster, Assistant Attorney
                   General, of counsel; Christopher C. Josephson, Deputy
                   Attorney General, on the brief).

PER CURIAM
      Plaintiff, Walter Tormasi, a State Prison inmate, appeals from an agency

decision by the New Jersey Department of Corrections (DOC) that purports to

deny his request to file a patent infringement lawsuit against a computer

company that he alleges has infringed upon his patent. Pursuant to N.J.A.C.

10A:4-4.1(a)(3)(xviii)—referred to as the "no business rule"—State Prison

inmates must receive permission from the prison administrator to file a lawsuit

for damages. After carefully reviewing the record in light of the governing legal

principles, we are constrained to remand for the DOC to clarify whether it

approved or denied Tormasi's request, and if denied, to provide a statement of

reasons to permit meaningful appellate review.

      We briefly recount the facts and procedural history pertinent to the issues

raised on appeal. Tormasi has been confined in State Prison since 1996, when

he was sixteen years old. While in prison, he completed numerous paralegal

courses and read over 1000 books on technology, mathematics, and other

subjects. He also invented an improvement "to the actuator mechanism upon

which hard disk drives depend." In January 2008, he was issued a patent by the

United States Patent and Trademark Office.        During that time period, he

persistently violated the "no business" rule by engaging in corporate and

business activities without permission.


                                                                           A-1024-20
                                          2
      In February 2019, plaintiff sued Western Digital Corp. (WDC) for patent

infringement. In April 2019, WDC filed a motion to dismiss plaintiff's suit for

lack of standing and capacity to sue. On November 21, 2019, the United States

District Court for the Northern District of California granted WDC's motion to

dismiss. Tormasi v. W. Digit. Corp., No. 19-cv-00772-HSG, 2019 U.S. Dist.

LEXIS 202536 (N.D. Cal. Nov. 21, 2019).             The District Court found that

plaintiff lacked capacity to sue but did not reach the issue of standing. Id. at

*5–8. The District Court reasoned that "because New Jersey law prevents

inmates from 'commencing or operating a business or group for profit or

commencing or operating a nonprofit enterprise without the approval of the

Administrator,' [p]laintiff lacks capacity to bring this patent infringement suit."

Id. at *5.

      On August 20, 2020, the United States Court of Appeals for the Federal

Circuit affirmed the District Court order dismissing Tormasi's complaint.

Tormasi v. W. Digit. Corp., 825 F. App'x 783, 785 (Fed. Cir. 2020). The Court

of Appeals reasoned that "Tormasi's attempt to file this lawsuit as a personal

action merely repackages his previous business objectives as personal activities

so he may sidestep the 'no business' regulation. Because these actions are a mere

continuation of his prior business activities, we find that here, as in . . . Tormasi's


                                                                                A-1024-20
                                          3
previous lawsuit, [his] characterization of his suit as personal, as opposed to

related to business, to be without merit." Id. at 787.

      On September 30, 2020, Tormasi submitted a request to the New Jersey

State Prison Administrator seeking approval to sue for patent infringement. On

October 9, 2020, the Administrator responded with the following decision:

            This office is in receipt of your correspondence
            requesting Administrative approval to file and litigate
            your lawsuits regarding your alleged patent-
            infringement.

            To the extent that your activity does not run afoul of
            [N.J.A.C.] 10A:4-4.1 (.705) and the decisions in
            Tormasi v. Hayman, 443 Fed. Appx. 742, as well as
            other applicable laws and authorities in this area, you
            have all applicable legal access rights afforded New
            Jersey State Inmates.

            You are encouraged to make use [] of the Law Library
            and/ or the ILA for any legal issues or questions.

      Tormasi interpreted the decision as a denial of his request. On October

14, 2020, he appealed the Administrator's decision via the electronic grievance

system.   The administration responded: "Your concerns are noted, but the

department disagrees with your characterization."        On October 21, 2020,

Tormasi again challenged the decision via the electronic grievance system. The

administration responded: "The response is appropriate.       This is the final

determination of the Administration."

                                                                         A-1024-20
                                        4
      Tormasi raises the following issues for our consideration:

            POINT I

            THE DEPARTMENT OVERSTEPPED ITS BOUNDS
            IN REFUSING TO APPROVE TORMASI'S
            LAWSUITS FOR FILING/LITIGATION.

            A.  LEGAL STANDARDS GOVERNING DOC
            RULING

            B. ALLOWANCE OF INTELLECTUAL-PROPERTY
            THEFT

            C. INJURY TO U.S. PATENT SYSTEM AND ITS
            BENEFICIARIES

            D. INCONSISTENCY WITH PRIOR DOC RULING

            E. VIOLATION OF ADMINISTRATIVE RULES
            AND REGULATIONS

      We begin our analysis by acknowledging certain basic principles

governing this appeal. Although final agency actions are subject to appellate

review, R. 2:2-3(a)(2), the scope of that review is limited. A final agency action

will be reversed only if it is "arbitrary, capricious or unreasonable or it is not

supported by substantial credible evidence in the record as a whole." Henry v.

Rahway State Prison, 81 N.J. 571, 580 (1980) (citing Campbell v. Dep't of Civil

Serv., 39 N.J. 556, 562 (1963)). In applying this highly deferential standard,

courts inquire into "whether the decision conforms with relevant law, whether


                                                                            A-1024-20
                                        5
there is substantial credible evidence in the record as a whole to support the

agency's decision, and whether in applying the relevant law to the facts, the

agency clearly erred in reaching its conclusion." In re State & Sch. Emps.'

Health Benefits Comm'ns' Implementation of Yucht, 233 N.J. 267, 280 (2018).

      In order to give the challenged final agency action this deference,

however, the record must be sufficiently developed to permit meaningful

review. Ibid. If the record is not sufficiently developed to permit meaningful

review, the court may remand for supplementation of the record. R. 2:5-5(b).

      Importantly, the agency is required to make findings of fact and give a

statement of reasons.

            [D]eference does not require that we forego a careful
            review of administrative decisions simply because an
            agency has exercised its expertise. We cannot accept
            without question an agency's conclusory statements,
            even when they represent an exercise in agency
            expertise. The agency is "obliged . . . 'to tell us why.'"'

            [Balagun v. N.J. Dep't of Corr., 361 N.J. Super. 199,
            202–03 (App. Div. 2003) (quoting In re Valley Hosp.,
            240 N.J. Super. 301, 306 (App. Div. 1990))].

      In this instance, the Administrator's initial response was so cryptic that we

cannot even be sure whether it constitutes an acceptance or denial of Tormasi's

request. The replies to Tormasi's two administrative appeals via the electronic



                                                                             A-1024-20
                                        6
grievance system shed no light on the situation and reveal little more than the

administration's irritation with Tormasi's persistence.

      If the agency decision was to deny Tormasi's request, that conclusion is

not supported by any findings of fact. Indeed, no reasons are given either with

respect to the initial response or the two electronic replies to Tormasi's grievance

system appeals. In short, if the agency decision is meant to be a denial, the

agency did not "tell us why." Balagun, 361 N.J. Super. at 202–03 (quoting In re

Valley Hosp., 240 N.J. Super. at 306). Accordingly, we remand the matter to

DOC for a clearer decision and statement of reasons. See In re Vey, 124 N.J.

534, 544 (1991) ("When the absence of particular findings hinders or detracts

from effective appellate review, the court may remand the matter to the agency

for a clearer statement of findings and later reconsideration."); see also Mainland

Manor Nursing & Rehab. Center v. N.J. Dep't of Health & Sr. Servs., 403 N.J.

Super. 562, 571 (App. Div. 2008) ("[A]n administrative agency must conduct an

independent evaluation of all relevant evidence and legal arguments presented

in support of and in opposition to proposed administrative agency action . . . .

[F]ailure to do so may make the agency's decision arbitrary and capricious and

require a remand for reconsideration.") (citation omitted).




                                                                              A-1024-20
                                         7
      We direct DOC to issue a clarified final decision within forty-five days of

this decision. We offer no opinion on whether permission to file a patent

infringement action in federal court should be granted. If the final agency

decision is to deny Tormasi's request for permission to file a patent infringement

suit, that decision shall include a statement of findings of fact and law that are

sufficiently detailed to permit meaningful appellate review.       We therefore

remand for proceedings consistent with this opinion.

      Remanded. We retain jurisdiction.




                                                                            A-1024-20
                                        8